UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.001-16383 CHENIERE ENERGY, INC. (Exact name as specified in its charter) Delaware 95-4352386 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 Milam Street, Suite 800 Houston, Texas (Address of principal executive offices) (Zip code) (713) 375-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesSNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filerS Non-accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨NoS As of August2, 2010, there were 57,626,649 shares of Cheniere Energy, Inc. Common Stock, $0.003 par value, issued and outstanding. CHENIERE ENERGY, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statement of Equity (Deficit) 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item3. Quantitative and Qualitative Disclosures about Market Risk 33 Item4. Disclosure Controls and Procedures 33 PART II. OTHER INFORMATION Item1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item6. Exhibits 34 i PART I. FINANCIAL INFORMATION Item1.Consolidated Financial Statements CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) June 30, December 31, ASSETS (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash and cash equivalents LNG inventory Accounts and interest receivable Prepaid expenses and other TOTAL CURRENT ASSETS NON-CURRENT RESTRICTED CASH AND CASH EQUIVALENTS PROPERTY, PLANT AND EQUIPMENT, NET DEBT ISSUANCE COSTS, NET GOODWILL INTANGIBLE LNG ASSETS OTHER TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Deferred revenue Other TOTAL CURRENT LIABILITIES LONG-TERM DEBT, NET OF DISCOUNT LONG-TERM DEBT—RELATED PARTIES, NET OF DISCOUNT DEFERRED REVENUE OTHER NON-CURRENT LIABILITIES COMMITMENTS AND CONTINGENCIES — — DEFICIT Stockholders’ deficit Preferred stock, $.0001 par value, 5,000,000 shares authorized, none issued — — Common stock, $.003 par value Authorized: 240,000,000 and 240,000,000 shares at June 30, 2010 and December31, 2009, respectively Issued and outstanding: 57,627,000 and 56,651,000 shares at June 30, 2010 and December31, 2009, respectively Treasury stock: 924,000 and 697,000 shares at June 30, 2010 and December31, 2009, respectively, at cost ) ) Additional paid-in-capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) Non-controlling interest TOTAL DEFICIT ) ) TOTAL LIABILITIES AND DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 1 CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended June30, Six Months Ended June30, REVENUES LNG receiving terminal revenues $ Oil and gas sales Marketing and trading ) ) Other 25 75 37 75 TOTAL REVENUES OPERATING COSTS AND EXPENSES LNG receiving terminal and pipeline development expense 91 — LNG receiving terminal and pipeline operating expense Oil and gas production and exploration costs 77 Depreciation, depletion and amortization General and administrative expense TOTAL OPERATING COSTS AND EXPENSES INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain on sale of equity method investment — — Derivative gain (loss), net ) Gain (loss) on early extinguishment of debt ) ) Interest expense, net ) Interest income Other income (loss) 16 46 ) ) TOTAL OTHER INCOME (EXPENSE) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX PROVISION — NET INCOME (LOSS) ) ) NET LOSS ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ ) $ $ ) Net income (loss) per share attributable to common stockholders—basic $ $ ) $ $ ) Net income (loss) per share attributable to common stockholders—diluted $ $ ) $ $ ) Weighted average number of common shares outstanding—basic Weighted average number of common shares outstanding—diluted The accompanying notes are an integral part of these financial statements. 2 CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF EQUITY (DEFICIT) (in thousands) (unaudited) Accumulated Additional Other Non- Total Common Stock Treasury Stock Paid-in Accumulated Comprehensive controlling Equity Shares Amount Shares Amount Capital Deficit Loss Interest (Deficit) Balance—December 31, 2009 $ $ ) $ $ ) $ ) $ $ ) Issuances of restricted stock 3 — — (3 ) — Forfeitures of restricted stock ) — 23 — Stock-based compensation — Treasury stock acquired ) — ) 1 — — — ) Comprehensive income:Foreign currency translation — ) — ) Loss attributable to non-controlling interest — ) ) Distribution to non-controlling interest — ) ) Net income attributable to common stockholders — Balance— June 30, 2010 $ $ ) $ $ ) $ ) $ $ ) The accompanying notes are an integral part of these financial statements. 3 CHENIERE ENERGY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six MonthsEnded June 30, 2010 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) attributable to common stockholders $ $ ) Adjustments to reconcile net income (loss) attributable to common stockholders to net cash used in operating activities: Gain on sale of limited partnership investment ) — (Gain) loss on early extinguishment of debt ) Depreciation, depletion and amortization Amortization of debt issuance and debt discount Non-cash compensation Restricted interest income on restricted cash and cash equivalents — ) Use of restricted cash and cash equivalents Non-cash derivative loss Non-controlling interest ) ) Non-cash interest expense Use of cash for accrued interest ) — Other ) ) Changes in operating assets and liabilities: Accounts payable and accrued liabilities ) LNG inventory ) Accounts and interest receivable ) Deferred revenue ) Prepaid expenses and other ) ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of limited partnership investment — Use of restricted cash and cash equivalents LNG terminal and pipeline construction-in-process, net ) ) Distributions from limited partnership investment Purchases of LNG commissioning, net of amounts transferred to LNG terminal construction-in-process — ) Purchases of intangibles and fixed assets, net of sales ) Other ) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) CASH FLOWS FROM FINANCING ACTIVITIES Use of restricted cash and cash equivalents Distributions to non-controlling interest ) ) Debt repurchases ) ) Purchase of treasury shares ) ) Other ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS—beginning of period CASH AND CASH EQUIVALENTS—end of period $ $ The accompanying notes are an integral part of these financial statements. 4 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1—Basis of Presentation The accompanying unaudited consolidated financial statements of Cheniere Energy, Inc. have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In our opinion, all adjustments, consisting only of normal recurring adjustments necessary for a fair presentation, have been included. As used herein, the terms “Cheniere,” “the Company,” “we,” “our” and “us” refer to Cheniere Energy,Inc. and its wholly-owned or controlled subsidiaries, unless otherwise stated or indicated by context. Results of operations for the three and six-month periods ended June 30, 2010 are not necessarily indicative of the results of operations that will be realized for the year ending December 31, 2010. Certain reclassifications have been made to prior period information to conform to the current presentation.The reclassifications had no effect on our overall consolidated financial position, results of operations or cash flows. For further information, refer to the consolidated financial statements and accompanying notes included in our annual report on Form 10-K for the year ended December31, 2009. Liquidity As of June 30, 2010, we had unrestricted cash and cash equivalents of $73.9 million and accounts receivable and other working capital from LNG and natural gas marketing activities of approximately $28 million that will be available to Cheniere, which excludes cash and cash equivalents available toCheniere Energy Partners, L.P. (“Cheniere Partners”), a publicly traded partnership in which we own a 90.6% interest, and Sabine Pass LNG, L.P. (“Sabine Pass LNG”), a wholly-owned subsidiary of Cheniere Partners. In addition, we had restricted cash and cash equivalents of $159.1 million, which were designated for the following purposes: $17.0 million for Sabine Pass LNG’s working capital; $43.1 million for Cheniere Partners’ working capital; $96.1 million for interest payments related to the Senior Notes described below; and $2.9 million for other restricted purposes.Although results are consolidated for financial reporting, Cheniere, Sabine Pass LNG and Cheniere Partners operate with independent capital structures. We believe that we have sufficient cash, other working capital and cash generated from our operationsto fundour operating expenses and other cash requirements until the earliest date when principal payments may be required.The lenders of the 2008 Convertible Loans can require prepayment of the loans between August 16, 2011 and September 14, 2011 (See Note 9—“Long-Term Debt and Long-Term Debt—Related Parties”).If the lenders of the 2008 Convertible Loans do not require the principal payment in 2011, the earliest date that principal payments will be required is May 31, 2012, which is the maturity date of the 2007 Term Loan.Before our first required principal payment, we will need to restructure our finances and improve our capital structure, which may be accomplished by entering into long-term TUAs or LNG purchase agreements, refinancing our existing indebtedness, issuing equity or other securities, selling assets or a combination of the foregoing. Our ability to enhance near-term liquidity and improve our capital structure is dependent on numerous factors, including the availability of credit, the balance of worldwide and domestic supply and demand for natural gas and LNG, and the relative prices for natural gas in North America and international markets.We face numerous financial, market and operational risks in connection with improving our liquidity situation, many of which are beyond our control. NOTE 2—Restricted Cash and Cash Equivalents Restricted cash and cash equivalents consist of cash and cash equivalents that are contractually restricted as to usage or withdrawal, as follows: Senior Notes Debt Service Reserve Sabine Pass LNG consummated private offerings of an aggregate principal amount of $2,215.5 million of Senior Notes (See Note 9—“Long-Term Debt and Long-Term Debt—Related Parties”). Under the indenture governing the Senior Notes (the “Sabine Pass Indenture”), except for permitted tax distributions, Sabine Pass LNG may not make distributions until certain conditions are satisfied: there must be on deposit in an interest payment account an amount equal to one-sixth of the semi-annual interest payment multiplied by the number of elapsed months since the last semi-annual interest payment, and there must be on deposit in a permanent 5 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) debt service reserve fund an amount equal to one semi-annual interest payment of approximately $82.4 million. Distributions are permitted only after satisfying the foregoing funding requirements, a fixed charge coverage ratio test of 2:1 and other conditions specified in the Sabine Pass Indenture. As of June 30, 2010 and December31, 2009, we classified the permanent debt service reserve fund of $82.4 million as non-current restricted cash and cash equivalents. As of June 30, 2010 and December31, 2009, we classified $13.7 million as current restricted cash and cash equivalents for the payment of interest due within twelve months. These cash accounts are controlled by a collateral trustee, and therefore, are shown as restricted cash and cash equivalents on our Consolidated Balance Sheets. TUA Reserve Under the original terms and conditions of the 2008 Convertible Loans described below in Note 9—“Long-Term Debt and Long-Term Debt—Related Parties”, we were required to fund a reserve account (“TUA Reserve Account”) with $135.0 million to pay obligations of Cheniere Marketing, LLC (“Cheniere Marketing”) under its Terminal Use Agreement (“TUA”) with Sabine Pass LNG and as additional collateral for the 2008 Convertible Loans. The cash account is controlled by a collateral trustee, and therefore, is shown as restricted cash and cash equivalents on our Consolidated Balance Sheet as of December 31, 2009. In June2010, we amended the 2008 Convertible Loans to permit all funds on deposit in the TUA Reserve Account to be applied to the prepayment of the accrued interest on the loans outstanding under the 2008 Convertible Loans, with any remainder to be applied to the prepayment of the principal balance of such 2008 Convertible Loans.As a result, $63.6 million from the TUA Reserve Account was applied to such prepayment, leaving the balance of the TUA Reserve Account at zero at June 30, 2010. Other Restricted Cash and Cash Equivalents As of June 30, 2010 and December31, 2009, $60.1 million and $124.4 million, respectively, of cash and cash equivalents was primarily related to cash and cash equivalents held by Sabine Pass LNG and Cheniere Partners that is considered restricted to Cheniere.As of June 30, 2010 and December31, 2009, due to various other contractual restrictions, $76.2 million and $138.3 million had been classified as current restricted cash and cash equivalents, respectively, and $0.5 million had been classified as non-current restricted cash and cash equivalents on our Consolidated Balance Sheets. NOTE 3—LNG Inventory LNG inventory is recorded at cost and is subject to the lower of cost or market (“LCM”) adjustments at the end of each period.Inventory cost is determined using the average cost method. Recoveries of losses resulting from interim period LCM adjustments are recorded when market price recoveries occur on the same inventory in the same fiscal year.These recoveries are recognized as gains in later interim periods with such gains not exceeding previously recognized losses.As of June 30, 2010 and December 31, 2009, we had 143,000 million British thermal units (“MMBtu”) of LNG inventory recorded at $0.5 million and 7,778,000 MMBtu of LNG inventory recorded at $32.6 million on our Consolidated Balance Sheets, respectively. NOTE 4—Variable Interest Entity In March2010, Cheniere Marketing entered into various agreements (“LNGCo Agreements”) with JPMorgan LNG Co. (“LNGCo”), an indirect subsidiary of JPMorgan Chase & Co., effective April 1, 2010, providing Cheniere Marketing with financial support to source more cargos of LNG than it could source on a stand-along basis.Under the LNGCo Agreements, Cheniere Marketing has agreed to develop and maintain commercial and trading opportunities in the LNG industry and present any such opportunities exclusively to LNGCo. In addition, Cheniere Marketing is responsible for providing operational and administrative services to LNGCo in exchange for a portion of the risk and return of certain assets and operating results of LNGCo. In return for the services to be provided by Cheniere Marketing, LNGCo pays a fixed fee to Cheniere Marketing, and may pay additional fees dependent upon the gross margins of each transaction, and the aggregate revenue earned during the term of the various agreements. In the event LNGCo incurs operating losses on its LNG cargo activities, Cheniere Marketing would be responsible for funding a portion of these operating losses. Cheniere Marketing holds no ownership interest in LNGCo and does not have the authority to contractually bind LNGCo under the LNGCo Agreements. LNGCo has various operational responsibilities and unilateral participating rights to direct the activities of LNGCo that most significantly impact LNGCo’s economic performance. The term of the LNGCo Agreements is two years; however, either party may terminate without penalty at the end of one year. We have determined that LNGCo is a variable interest entity (“VIE”), for which Cheniere Marketing is not the primary beneficiary because Cheniere Marketing has a portion of the risk and return of certain assets and operating results of LNGCo, but holds no equity in LNGCo and does not have substantive decision making ability. As a result, we have not consolidated LNGCo into Cheniere’s financial statements. 6 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) In April 2010, Cheniere Marketing sold its remaining LNG inventory of 2,415,000 MMBtu to LNGCo. During the three and six months ended June 30, 2010, we recognized$3.1 million of marketing and trading revenues from LNGCo, which included $0.9 million of revenue recognized on the sale of our inventory to LNGCo. As of June 30, 2010, Cheniere Marketing’s maximum exposure to loss relating to LNGCo was $3.0 million, related to margin deposits that have been paid to LNGCo and fixed fee and gross margin revenue receivables that have been earned as of June 30, 2010.A portion of this $3.0 million represents our fixed fee receivable and is reported as Current Accounts and Interest Receivable, and the remaining portion is reported as Other Non-Current Assets and is to be paid to Cheniere Marketing upon the completion or termination of the LNGCo Agreements. NOTE 5—Property, Plant and Equipment Property, plant and equipment consist of LNG terminal and natural gas pipeline costs, LNG site and related costs, investments in oil and gas properties, and fixed assets, as follows (in thousands): June 30, December 31, LNG TERMINAL COSTS LNG receiving terminal $ $ LNG receiving terminal construction-in-process LNG site and related costs, net Accumulated depreciation (61,164 ) (40,200 ) Total LNG receiving terminal costs NATURAL GAS PIPELINE COSTS Natural gas pipeline Natural gas pipeline construction-in-process Pipeline right-of-ways Accumulated depreciation (30,451 ) (23,004 ) Total natural gas pipeline costs OIL AND GAS PROPERTIES, successful efforts method Proved Accumulated depreciation, depletion and amortization (2,133 ) (1,787 ) Total oil and gas properties, net FIXED ASSETS Computers and office equipment Furniture and fixtures Computer software Leasehold improvements Other Accumulated depreciation (20,360 ) (18,158 ) Total fixed assets, net PROPERTY, PLANT AND EQUIPMENT, NET $ $ LNG Terminal Costs Depreciation expense related to the Sabine Pass LNG receiving terminal totaled $10.5 million and $7.0 million for the three-month periods ended June 30, 2010 and 2009, respectively; and totaled $21.0 million and $13.6 million for the six-month periods ended June 30, 2010 and 2009, respectively. Natural Gas Pipeline Costs Depreciation expense related to our Creole Trail pipeline totaled $3.8 million and $3.7 million for each of the three-month periods ended June 30, 2010 and 2009, and totaled $7.5 million and $7.4 million for each of the six-month periods ended June 30, 2010 and 2009. 7 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) Fixed Assets Our fixed assets are recorded at cost and are depreciated on a straight-line method based on estimated lives of the individual assets or groups of assets. Depreciation expense related to our fixed assets totaled $1.1 million and $1.6 million for the three-month periods ended June 30, 2010 and 2009, respectively; and totaled $2.5 million and $3.3 million for the six-month periods ended June 30, 2010 and 2009, respectively. NOTE 6—Non-controlling Interest We have consolidated our interest in Cheniere Partners because we have a controlling interest in the partnership. Therefore, Cheniere Partners’ financial statements are consolidated in our consolidated financial statements and its other equity is recorded as a non-controlling interest. The following table sets forth the components of our non-controlling interest balance attributable to third-party investors’ interest (in thousands): Net proceeds from Cheniere Partners’ issuance of common units (1) $ Net proceeds from Holdings’ sale of Cheniere Partners common units (2) Distributions to Cheniere Partners’ non-controlling interest (79,611 ) Non-controlling interest share of loss of Cheniere Partners (19,355 ) Non-controlling interest as of June 30, 2010 $ In March and April 2007, we and Cheniere Partners completed a public offering of 15,525,000 Cheniere Partners common units (“Cheniere Partners Offering”). Through the Cheniere Partners Offering, Cheniere Partners received $98.4 million in net proceeds from the issuance of its common units to the public. Prior to January 1, 2009, a company was able to elect an accounting policy of recording a gain or loss on the sale of common equity of a subsidiary equal to the amount of proceeds received in excess of the carrying value of the parent’s investment. Effective January 1, 2009, the sale of common equity of a subsidiary is accounted for as an equity transaction. In conjunction with the Cheniere Partners Offering, Cheniere LNG Holdings LLC (“Holdings”) sold a portion of the Cheniere Partners common units held by it to the public, realizing proceeds net of offering costs of $203.9 million, which included $39.4 million of net proceeds realized once the underwriters exercised their option to purchase an additional 2,025,000 common units from Holdings. Due to the subordinated distribution rights on our subordinated units, we have recorded those proceeds as a non-controlling interest. NOTE 7—Investment in Limited Partnership In May 2010, we sold our 30% interest in Freeport LNG Development, L.P. (“Freeport LNG”) to institutional investors for net proceeds of $104.3 million.We accounted for our investment in Freeport LNG using the equity method of accounting.Upon closing of the sale, we had unrecorded cumulative suspended losses related to our investment in Freeport LNG, as the basis in our investment had been reduced to zero.During our investment, we received $24.0 million in distributions in excess of our share of income (losses); therefore, we presented the distributions as a long-term liability representing a negative equity investment on our Consolidated Balance Sheets.As a result of the sale, we recognized a net $128.3 million gain.The gain was comprised of net proceeds received of $104.3 million, and $24.0 million in distributions in excess of income. NOTE 8—Accrued Liabilities As of June 30, 2010 and December31, 2009, accrued liabilities consisted of the following (in thousands): June 30, December 31, Accrued interest expense and related debt fees $ $ Payroll LNG terminal construction and operating costs Other accrued liabilities Total accrued liabilities $ $ 8 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) NOTE 9—Long-Term Debt and Long-Term Debt—Related Parties As of June 30, 2010 and December31, 2009, our long-term debt consisted of the following (in thousands): June 30, December 31, Long-term debt (including related parties): Senior Notes (including related parties) $ $ 2007 Term Loan 2008 Convertible Loans (including related parties) Convertible Senior Unsecured Notes Total long-term debt Debt discount: Senior Notes(including related parties) (30,124 ) (32,471 ) Convertible Senior Unsecured Notes (32,688 ) (39,498 ) Total debt discount (62,812 ) (71,969 ) Long-term debt (including related parties), net of discount $ $ Sabine Pass LNG Senior Notes In November 2006, Sabine Pass LNG issued an aggregate principal amount of $2,032.0 million of Senior Notes, consisting of $550.0 million of 7¼% Senior Secured Notes due 2013 (the “2013 Notes”) and $1,482.0 million of 7½% Senior Secured Notes due 2016 (the “2016 Notes” and collectively with the 2013 Notes, the “Senior Notes”). In September 2008, Sabine Pass LNG issued an additional $183.5 million, before discount, of 2016 Notes whose terms were identical to the previously outstanding 2016 Notes. The net proceeds received from the additional issuance of 2016 Notes were $145.0 million.The additional issuance and the previously outstanding 2016 Notes are treated as a single series of notes under the Sabine Pass Indenture. Interest on the Senior Notes is payable semi-annually in arrears on May30 and November30 of each year. The Senior Notes are secured on a first-priority basis by a security interest in all of Sabine Pass LNG’s equity interests and substantially all of its operating assets. Under the Sabine Pass Indenture, except for permitted tax distributions, Sabine Pass LNG may not make distributions until certain conditions are satisfied: there must be on deposit in an interest payment account an amount equal to one-sixth of the semi-annual interest payment multiplied by the number of elapsed months since the last semi-annual interest payment, andthere must be on deposit in a permanent debt service reserve fund an amount equal to one semi-annual interest payment of $82.4 million. Distributions are permitted only after satisfying the foregoing funding requirements, a fixed charge coverage ratio test of 2:1 and other conditions specified in the Sabine Pass Indenture. During the three and six-month periods ended June 30, 2010, Sabine Pass LNG made distributions of $105.1 million and $211.8 million, respectively, to Cheniere Partners after satisfying all of the applicable conditions in the Sabine Pass Indenture. During the three and six-month periods ended June 30, 2009, Sabine Pass LNG made distributions of $73.0 million and $149.3 million, respectively, to Cheniere Partners after satisfying all of the applicable conditions in the Sabine Pass Indenture. As of June 30, 2010 and December 31, 2009, we classified $74.1 million and $72.9 million, respectively, as part of Long-Term Debt—Related Party on our Consolidated Balance Sheets because related parties held these portions of the Senior Notes. Convertible Senior Unsecured Notes In July 2005, we consummated a private offering of $325.0 million aggregate principal amount of Convertible Senior Unsecured Notes to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933, as amended.The notes bear interest at a rate of 2¼%per year and mature in August 2012. The notes are convertible at any time into our common stock under certain circumstances at an initial conversion rate of 28.2326 sharesper $1,000 principal amount of the notes, which is equal to a conversion price of approximately $35.42 per share. As of June 30, 2010, no holders had elected to convert their notes at the conversion rate. 9 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) We may redeem some or all of the notes on or before August1, 2012, for cash equal to 100% of the principal plus any accrued and unpaid interest if in the previous 10 trading days the volume-weighted average price of our common stock exceeds $53.13, subject to adjustment, for at least five consecutive trading days. In the event of such redemption, we will make an additional payment equal to the present value of all remaining scheduled interest payments through August1, 2012, discounted at the U.S. Treasury securities rate plus 50 basis points. The indenture governing the notes contains customary reporting requirements. On January 1, 2009, we adopted an accounting standard that requires issuers of certain convertible debt instruments to separately account for the liability component and the equity component represented by the embedded conversion option in a manner that will reflect that entity’s nonconvertible debt borrowing rate when interest cost is recognized in subsequent periods.The following table summarizes the liability component of the Convertible Senior Unsecured Notes (in thousands): June 30, December 31, Principal amount $ $ Unamortized discount ) ) Net carrying amount $ $ The unamortized discount is being amortized through the August 2012 maturity of the Convertible Senior Unsecured Notes.Interest expense for the Convertible Senior Unsecured Notes, including the debt discount amortization, for the six-month periods ended June 30, 2010 and 2009 was $9.4 million and $12.3 million, respectively.The effective interest rate as of June 30, 2010 was 10.9% for the Convertible Senior Unsecured Notes. 2007 Term Loan In May 2007, Cheniere Subsidiary Holdings, LLC (“Cheniere Subsidiary”), a wholly-owned subsidiary of Cheniere, entered into a $400.0 million credit agreement (“2007 Term Loan”).Borrowings under the 2007 Term Loan generally bear interest at a fixed rate of 9¾%per annum. Interest is calculated on the unpaid principal amount of the 2007 Term Loan outstanding and is payable quarterly in arrears on March31, June 30, September30 and December31 of each year. The 2007 Term Loan will mature on May31, 2012. The 2007 Term Loan is secured by a pledge of our 135,383,831 subordinated units in Cheniere Partners. In May 2010, we sold our 30% interest in Freeport LNG, which was pledged as security of the 2007 Term Loan, to institutional investors for net proceeds of $104.3 million.The net proceeds from the sale were used to prepay $102.0 million of the 2007 Term Loan in May 2010 (see Note 7—“Investment in Limited Partnership” for additional information). As of June 30, 2010 and December 31, 2009, $298.0 million and $400.0 million, respectively, were outstanding under the 2007 Term Loan and were included in Long-term Debt on our Consolidated Balance Sheets. 2008 Convertible Loans In August 2008, we entered into a credit agreement pursuant to which we obtained $250.0 million in convertible term loans (“2008 Convertible Loans”).The 2008 Convertible Loans will mature in 2018, but the lenders can require prepayment of the loan for 30 days following August15, 2011, 2013 and 2015, and upon a change of control. The 2008 Convertible Loans bear interest at a fixed rate of 12%per annum, except during the occurrence of an event of default during which time the rate of interest will be 14%per annum. Interest is due semi-annually on the last business day of January and July. At our option, until August15, 2011, accrued interest may be added to the principal on each semi-annual interest date. The aggregate amount of all accrued interest to August15, 2011 will be payable upon the maturity date. The 2008 Convertible Loans are secured by Cheniere’s rights and fees payable under management services agreements with Sabine Pass LNG and Cheniere Partners, by Cheniere’s 10.9 million common units in Cheniere Partners, by the equity and non-real property assets of Cheniere’s pipeline entities, by the equity of various other subsidiaries and certain other assets and subsidiary guarantees. The original principal amount of $250.0 million may be exchanged for newly-created Series B Convertible Preferred Stock, par value $0.0001 per share (“Series B Preferred Stock”), with voting rights limited to the equivalent of 10,125,000 shares of common stock. The exchange ratio is one share of SeriesB Preferred Stock for each $5,000 of outstanding borrowings, subject to adjustment. The aggregate preferred stock is exchangeable into 50million shares of common stock at a price of $5.00 per share pursuant to a broadly syndicated offering. No portion of any accrued interest is eligible for conversion into Series B Preferred Stock. 10 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) As long as the 2008 Convertible Loans are exchangeable for shares of Series B Preferred Stock or shares of Series B Preferred Stock remain outstanding, the holders of a majority of the 2008 Convertible Loans and Series B Preferred Stock, acting together, have the right to nominate two individuals to the Company’s Board of Directors, and together with the Board of Directors, a third nominee, who would be an independent director.In addition, one of the lenders is Scorpion Capital Partners LP, an affiliate of one of the Company’s directors. In June2010, the 2008 Convertible Loans were amended to permit all funds on deposit in the TUA Reserve Account to be applied to the prepayment of the accrued interest on the loans outstanding under the 2008 Convertible Loans, with any remainder to be applied to the prepayment of the principal balance of such 2008 Convertible Loans.As a result, $63.6 million from the TUA Reserve Account was used to prepay $60.9 million of accrued interest and $2.7 million of principal. As of June 30, 2010 and December 31, 2009, $235.4 million and $276.2 million, respectively, were outstanding under the 2008 Convertible Loans and were included in Long-term Debt—Related Party on our Consolidated Balance Sheets. NOTE 10—Financial Instruments We entered into financial derivatives to hedge the exposure to variability in expected future cash flows and currency fluctuations attributable to the future sale of LNG inventory. Changes in the fair value of our derivatives are reported in earnings because they do not meet the criteria to be designated as a hedging instrument that is required to qualify for cash flow hedge accounting. In addition, we entered into financial derivatives in order to take market positions associated with LNG and natural gas. The estimated fair value of financial instruments is the amount at which the instrument could be exchanged currently between willing parties. The fair value of our commodity futures contracts are based on inputs that are quoted prices in active markets for identical assets or liabilities, resulting in Level 1 categorization of such measurements. The following table sets forth, by level within the fair value hierarchy, the fair value of our financial assets and liabilities at June 30, 2010 (in thousands): QuotedPricesin ActiveMarketsfor Identical Instruments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Carrying Value Derivatives asset $ 39 — — $ 39 Derivatives liability — — Derivatives asset reflects the fair value of forward foreign exchange contracts entered into to hedge the exposure to fluctuations in currency values. Derivatives liability reflects the fair value of natural gas swaps associated with the marketing of LNG and natural gas. The estimated fair value of financial instruments, including those financial instruments for which the fair value option was not elected are set forth in the table below. The carrying amounts reported on our Consolidated Balance Sheets for cash and cash equivalents, restricted cash and cash equivalents, accounts receivable, interest receivable, and accounts payable approximate fair value due to their short-term nature. Financial Instruments (in thousands): June 30, December 31, Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value 2013 Notes (1) $ 2016 Notes, net of discount (1) Convertible Senior Unsecured Notes, net of discount (2) 2007 Term Loan (3) 2008 Convertible Loans (3) The fair value of the Senior Notes, net of discount, is based on quotations obtained from broker-dealers who made markets in these and similar instruments as of June 30, 2010 and December 31, 2009, as applicable. 11 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) The fair value of our Convertible Senior Unsecured Notes was based on the closing trading prices on June 30, 2010 and December 31, 2009, as applicable. The 2007 Term Loan and 2008 Convertible Loans are closely held by few holders and purchases and sales are infrequent and are conducted on a bilateral basis without price discovery by us.These loans are not rated and have unique covenants and collateral packages such that comparisons to other instruments would be imprecise. Moreover, the 2008 Convertible Loans are convertible into shares of Cheniere common stock. Nonetheless, we have provided an estimate of the fair value of these loans as of June 30, 2010 and December 31, 2009 based on an index of the yield to maturity of CCC rated debt of other companies in the energy sector. NOTE 11—Income Taxes We are not presently a taxpayer and have not recorded a net liability for international, federal or state income taxes in any of the periods included in the accompanying financial statements. Our Consolidated Statements of Operations for the three and six-month periods ended June 30, 2010 and 2009 include no income tax benefits. During the fourth quarter of 2008, largely due to the increased level of trading activity in our shares, we experienced an ownership change within the provisions of Section 382 (“Section 382”) of the Internal Revenue Code of 1986, as amended, that will subject approximately $600 million of our existing net operating loss (“NOL”) carryforwards to the annual NOL utilization limitations.The applicable Section 382 limitation may affect our ability to fully utilize our existing tax NOL carryforwards.Our ability to fully utilize our existing tax NOL carryforwards is dependent on increasing the recognition of built-in gains in the five-year period following the above-referenced ownership change. NOTE 12—Net Income (Loss) Per Share Attributable to Common Stockholders Basic net income (loss) per share attributable to common stockholders (“EPS”) excludes dilution and is computed by dividing net income (loss) attributable to common stockholders by the weighted average number of common shares outstanding during the period. Diluted EPS reflects potential dilution and is computed by dividing net income (loss) attributable to common stockholders by the weighted average number of common shares outstanding during the period increased by the number of additional common shares that would have been outstanding if the potential common shares had been issued. The following table reconciles basic and diluted weighted average common shares outstanding for the three and six-month periods ended June 30, 2010 and 2009 (in thousands except for loss per share): Three Months Ended June 30, Six Months Ended June 30, Weighted average common shares outstanding: Basic Dilutive common stock options (1) — — Dilutive Convertible Senior Unsecured Notes (2) — — — Dilutive 2008 Convertible Loans (3) — — Diluted Basic income (loss) per share attributable to common stockholders $ $ ) $ $ ) Diluted income (loss) per share attributable to common stockholders $ $ ) $ $ ) Stock options, phantom stock and unvested stock of 10.7 million shares representing securities that could potentially dilute basic EPS in the future, were not included in the diluted net loss per share computations for the three and six-month periods ended June 30, 2009, because they would have been anti-dilutive. 12 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) Common shares of 5.8 million issuable upon conversion of the Convertible Senior Unsecured Notes for the three-month period ended June 30, 2009 were not included in the diluted computation because the computation of diluted net loss per share attributable to common stockholders utilizing the “if-converted” method would be anti-dilutive. Common shares of 5.8 million issuable upon conversion of the Convertible Senior Unsecured Notes for the six-month period ended June 30, 2009, were not included in the diluted computations because the computations of diluted net income (loss) per share attributable to common stockholders utilizing the “if-converted” method would be anti-dilutive. Common shares of 50.0 million issuable upon conversion of the 2008 Convertible Loans were not included in the computations of diluted net loss per share for the three- and six-month periods ended June 30, 2009 because the computations of diluted net loss per share attributable to common stockholders utilizing the “if-converted” method would be anti-dilutive. NOTE 13—Comprehensive Loss The following table is a reconciliation of our net income (loss) attributable to common stockholders to our comprehensive income (loss) for the three and six-month periods ended June 30, 2010 and 2009 (in thousands): Three Months Ended June 30, Six Months Ended June 30, Net income (loss) attributable to common stockholders $ $ ) $ $ ) Other comprehensive income (loss) items: Foreign currency translation ) ) 42 Comprehensive income (loss) attributable to common stockholders $ $ ) $ $ ) NOTE 14—Supplemental Cash Flow Information and Disclosures of Non-Cash Transactions The following table provides supplemental disclosure of cash flow information (in thousands): Six Months Ended June 30, Cash paid for interest, net of amounts capitalized $ $ Construction-in-process and debt issuance additions funded with accrued liabilities — NOTE 15—Business Segment Information We have three operating business segments: LNG receiving terminal business, natural gas pipeline business and LNG and natural gas marketing business. These operating segments reflect lines of business for which separate financial information is produced internally and are subject to evaluation by our chief operating decision makers in deciding how to allocate resources. Our LNG receiving terminal business segment consists of the operational Sabine Pass LNG receiving terminal, approximately 90.6% owned (at June 30, 2010) in western Cameron Parish, Louisiana on the Sabine Pass Channel and two other LNG receiving terminals that are in various stages of development at the following locations: Corpus Christi LNG, 100% owned, near Corpus Christi, Texas; and Creole Trail LNG, 100% owned, at the mouth of the Calcasieu Channel in central Cameron Parish, Louisiana. Our natural gas pipeline business segment consists of the Creole Trail Pipeline, consisting of 94 miles of natural gas pipeline connecting the Sabine Pass LNG receiving terminal to numerous interconnection points with existing interstate natural gas pipelines in southwest Louisiana, and other natural gas pipelines in various stages of development to provide access to North American natural gas markets. Our LNG and natural gas marketing business segment is seeking to develop a portfolio of long-term, short-term, and spot LNG purchase agreements and focuses on entering into business relationships for the domestic marketing of natural gas that is imported by Cheniere Marketing as LNG to the Sabine Pass LNG receiving terminal. 13 CHENIERE ENERGY, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—Continued (unaudited) The following table summarizes revenues, net income (loss) from operations and total assets for each of our operating segments (in thousands): Segments LNG Receiving Terminal Natural Gas Pipeline LNG & Natural Gas Marketing Corporate and Other (1) Total Consolidation As of or for the Six Months Ended June 30, 2010 Revenues $ $
